IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS


                                        NO. WR-47,312-02


                             IN RE IME OKON EKWERE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1446601-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator filed an application for a writ of habeas corpus in

the 232nd District Court of Harris County on November 16, 2017. The State was served on

November 21, 2017, and the trial court entered an order designating issues on December 11, 2017.

More than 180 days has passed since the date the State received the application, and the application

has not been timely forwarded to this Court as mandated by Texas Rule of Appellate Procedure

73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be
made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: September 26, 2018
Do not publish